Citation Nr: 1028399	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an extradural deformity 
"by disc osteophyte," to include a flattening of the spinal 
cord (cervical spine disorder).

2.  Entitlement to service connection for right sided numbness.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 until November 
1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for the above-
referenced claims.  

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge during a Video Conference hearing held at the 
RO.  The transcript of the hearing has been obtained and is 
associated with the claims file.

In July 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development and 
adjudicative action.  In a December 2008 Supplemental Statement 
of the Case (SSOC), the RO/AMC affirmed the determination 
previously entered.  The case was then returned to the Board for 
further appellate review.

In a May 2009 decision, the Board denied service connection for a 
cervical spine disorder and right sided numbness.  Thereafter, 
the Veteran appealed the Board's denial of his claims to the 
United States Court of Appeals for Veterans Claims (Court).  In 
March 2010, the Veteran and the Secretary of VA (the parties) 
filed a Joint Motion for Remand (Joint Motion).  The Joint Motion 
moved for the Court to vacate and remand the May 2009 Board 
decision, as the parties determined that a remand was necessary 
for the purpose of additional medical development and further 
explanation by the Board of the reasons and bases for its 
decision.  In March 2010, the Court granted the parties' Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By way of background, the Veteran has claimed that he currently 
has a cervical spine and a right sided numbness disorder due to 
his military service.  He reported that he incurred both 
conditions in May 1976 during a combat training incident, at 
which time he also injured his service-connected left shoulder.  
He has also asserted that his cervical spine and right sided 
numbness disorders are related to his service-connected left 
shoulder disability.   

In accordance with the Joint Motion, the Board finds that a 
remand is necessary so that the Veteran can be afforded an 
additional VA examination.  Specifically, the parties to the 
March 2010 Joint Motion indicated that the VA medical 
examinations currently of record not sufficient with which to 
decide the Veteran's claims.  The claims file reflects that the 
Veteran was afforded VA examinations in October 2005 and October 
2008 to assess the claimed disabilities, after which both 
examiners rendered opinions that were against the claims for 
service connection.  In determining that the VA examinations were 
inadequate, the parties noted that the October 2005 VA examiner 
did not have an opportunity to review the claims file in 
conjunction with the examination and that his opinion did not 
give adequate consideration to the Veteran's lay statements 
regarding a continuity of neck and numbness symptomatology since 
his military service.  With regards to the October 2008 VA 
opinion, the parties concluded that the examiner's opinion was 
internally inconsistent with regards to whether the Veteran's 
current cervical spine disorder had its onset during his military 
service.  Accordingly, the parties agreed that the claims should 
be remanded for another VA medical examination and opinion.  

The Board notes that lay statements, such as those by the 
Veteran, may be competent to support claims for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. 1153(a) (West 2002 & Supp. 
2009); 38 C.F.R. 3.159, 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, the Veteran's statements regarding the onset and continuity 
of his cervical spine and right sided numbness symptomatology 
must be given consideration in determining whether service 
connection is warranted on either a direct or secondary basis. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. 3.159(c)(4) (2009).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, on 
remand, the Veteran should be scheduled for a VA examination so 
that a medical opinion can be obtained regarding whether his 
current cervical spine and right sided numbness disorders are 
related to his military service or to a service-connected 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

 Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for a 
VA examination to determine the nature and 
likely etiology of the claimed cervical spine 
and right sided numbness disorders.  The 
entire claims file must be made available to 
the physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  

Following the review of the claims file and 
examination, the examiner is asked to opine 
as to the following:
(a) Whether it is at least as likely as not 
(50 percent likelihood or greater) that any 
cervical spine disorder or right sided 
numbness disorder is related to any 
documented in-service reports of neck pain, 
right sided numbness, an in-service injury, 
or is otherwise related to the Veteran's 
period of active service.  

(b) Whether it is at least as likely as not 
(50 percent likelihood or greater) that any 
cervical spine disorder or right sided 
numbness disorder is caused by or aggravated 
by a service-connected disability, to include 
the service-connected left shoulder 
disability.

In rendering the above opinions, the examiner 
must acknowledge and discuss the Veteran's 
competent reports as to the onset of the 
claimed disorders and a continuity of his 
symptoms since his military service.  A 
complete rationale for any opinion expressed 
should be provided in a legible report.  It 
is requested that the examiner consider and 
reconcile any additional opinions of record 
or any contradictory evidence regarding the 
above.  If the examiner concludes that an 
opinion cannot be offered without resort to 
speculation, it should be indicated and 
he/she should explain why an opinion cannot 
be reached.  

2.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.  Thereafter, if appropriate, 
the case is to be returned to the Board, 
following applicable appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRMAER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


